Citation Nr: 1431281	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to April 3, 2009, a rating higher than 20 percent from April 3, 2009 to November 21, 2011, and a rating higher than 40 percent since, for degenerative joint disease of the cervical spine.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1968 to March 1971 and in the Navy from September 1982 to October 1999.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).  In an October 2006 decision, the RO denied service connection for sleep apnea, a rating higher than 10 percent for degenerative joint disease of his cervical spine, and a compensable rating for his hemorrhoids.

An October 2009 rating decision since issued assigned a higher 20 percent rating for the degenerative joint disease of his cervical spine dating back to April 3, 2009, and a September 2012 decision assigned an even higher 40 percent rating as of November 21, 2011.  Those increases, as of those dates, amounted to stagings of the rating for his service-connected cervical spine disability.  He since has continued to appeal for even higher ratings, however.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, for all time periods at issue, absent express indication otherwise.).  So this appeal concerns whether he was entitled to a rating higher than 10 percent prior to April 3, 2009, a rating higher than 20 percent from April 3, 2009 to November 21, 2011, and a rating higher than 40 percent since, for the degenerative joint disease (i.e., arthritis) of his cervical spine.  His other claims of entitlement to a compensable rating for his hemorrhoids and for service connection for sleep apnea are also on appeal.


In October 2011, the Board remanded these claims for further development and consideration.  With regard to the claims for service connection for sleep apnea and a compensable rating for the hemorrhoids, the Board requested that the Veteran undergo VA compensation examinations for medical opinions concerning these claims.  But the medical opinions are inadequate, therefore there was not compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  So rather than immediately deciding these claims for service connection for sleep apnea and a compensable rating for the hemorrhoids, the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ) for still further development.  Whereas the Board, instead, is going ahead and deciding the claim for higher ratings for the degenerative joint disease of the cervical segment of the Veteran's spine.


FINDINGS OF FACT

1.  Prior to April 3, 2009, the Veteran's cervical spine disability was manifested by occasional pain ("aching"), with forward flexion at worst limited to 40 degrees, even when considering the pain, as there was  no additional limitation noted even following repetitive-motion testing.

2.  From April 3, 2009 to November 21, 2011, his cervical spine disability was manifested by pain with movement and occasional stiffness, with forward flexion to 25 degrees, with pain between 20 to 25; extension to 26 degrees, with pain between 20 to 26 degrees; right and left lateral flexion to 20 degrees with pain at the end; and right and left rotation to 30 degrees with pain at the end.  He complained of stiffness following repetitive motion, and afterwards his flexion was to 18 degrees and extension to 18 degrees, while the other measurements were unchanged.


3.  Since November 21, 2011, his cervical spine disability has been manifested by forward flexion to 30 degrees, extension to 45 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 50 degrees.  There has been no objective evidence of painful motion.  He has been able to perform repetitive-use testing with 3 repetitions; the results following repetition were right lateral flexion to 35 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 55 degrees.  Forward flexion, extension, and left lateral flexion were unchanged.  He has not had functional loss and additional limitation in range of motion following repetitive-use testing.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent prior to April 3, 2009, a rating higher than 20 percent from April 3, 2009 to November 21, 2011, and a rating higher than 40 percent since, for the degenerative joint disease of the cervical spine.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses 

only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the October 2006 rating decision at issue, a July 2006 letter satisfied all notice elements under the VCAA.  It informed the Veteran of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claims, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, to this end, the Veteran's STRs and post-service VA and private medical records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims, either in terms of showing his entitlement to greater levels of compensation for his cervical spine and hemorrhoid disabilities or an additional grant of service connection for his obstructive sleep apnea.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, VA examinations were performed in July 2006, April 2009, and November 2011.  The examinations, especially when considered in combination, are adequate for rating purposes, as the examiners reviewed the claims file for the history of these disabilities, examined the Veteran personally, and described his disabilities in sufficient detail to enable the Board to make a fully informed decision regarding their severity in relation to the applicable rating criteria (as concerning the claims for higher ratings for the cervical spine and hemorrhoid disabilities) and regarding etiology (in the case of the claim for obstructive sleep apnea).  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not specifically challenged their adequacy or thoroughness, or the competence of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.

The Veteran equally has not alleged, and there is no evidence suggesting, that there has been a material change in the severity of his cervical spine and hemorrhoid disabilities since they were last examined or evaluated.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of these claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  Any defect in the notice or assistance provided will not affect the outcome of these claims or compromise the "essential fairness of the adjudication" of them, and no such defect has been shown.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

To the contrary, he has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, any error in the notice or assistance provided was harmless, again, meaning nonprejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmless by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) and 38 C.F.R. § 20.1102.

Accordingly, the Board may proceed with appellate review of these claims.

III. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But in assessing the present level of disability, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (first applying this practice in the initial-rating context).  But see also Hart v. Mansfield, 21 Vet. App. 505 (2008) (since extending this practice even to established ratings).  This change in rating, over time, compensates the Veteran for this varying degree of severity of his disability.  Indeed, this is precisely the reason the RO increased the rating for the Veteran's cervical spine disability twice during the pendency of this appeal, owing to the showing of greater disability meeting the requirements of the higher ratings.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath, 1 Vet. App. 589.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

IV. Analysis

The Veteran's cervical spine disability (degenerative joint disease (DJD) of this segment of his spine) was rated as 10-percent disabling prior to April 3, 2009, as 20-percent disabling from April 3, 2009 to November 21, 2011, and as 
40-percent disabling since under DCs 5010 and 5242.  38 C.F.R. § 4.71a.  DC 5010 pertains to arthritis due to trauma (i.e., post-traumatic arthritis) and indicates it should be rated as degenerative arthritis, which in turn is rated under DC 5003.  DC 5242 pertains specifically to degenerative arthritis of the spine and indicates to see also DC 5003.

According to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved (which, here, since involving the cervical spine, are DCs 5235-5242, the General Rating Formula for Diseases and Injuries of the Spine).  According to DC 5003, when, however, the limitation of motion of the specific joint or joints involved is noncompensable (meaning 0-percent disabling) under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion. 

As concerning the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating requires forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating requires unfavorable ankylosis of the entire cervical spine.  And a 100 percent rating requires unfavorable ankylosis of the entire spine (that is, when also considering the adjacent thoracolumbar (thoracic and lumbar) segment).  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Rating Schedule also lists normal ranges of motion of the cervical spine for VA compensation purposes.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).  Note (2) to DC 5242 (which refers the rater to Plate V) explains that, for VA compensation purposes, normal forward flexion of the cervical spine is from zero to 45 degrees, extension from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DCs 5235-43, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (5) to DC 5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

On VA examination in July 2006, the Veteran reported such symptoms as aching in the center of his neck and occasional sharp pain when turning his neck.  He stated the pain did not radiate, and he treated it with over-the-counter pain medication.  He denied past surgery, doing physical therapy, using traction or any assistive devices, or receiving injections.  He also denied flare-ups and stated he believed he could walk for more than 1 mile.  He reported discomfort at work when extending his neck, as well as difficulty turning his head when driving.  Objective examination showed forward flexion to 40 degrees without pain; extension to 35 degrees, with pain starting at 20 degrees; right and left lateral flexion to 40 degrees, with pain starting at 30 degrees; right lateral rotation to 70 degrees, with pain starting at 60 degrees; and left lateral rotation to 70 degrees, with pain starting 50 degrees.  No additional limitation was noted following repetitive motion.  The examiner also noted that the Veteran had normal reflexes, good strength in both arms, and a normal neurologic examination.  The diagnosis was mild chronic cervical strain.

On VA examination in April 2009, the Veteran reported that he had restricted movements of the neck, pain with moving his neck that occurred several times a day and was a 7 or 8 on a scale of 1 to 10, and occasional stiffness in his neck.  He again reported use of over-the-counter medication but denied surgery, radiation of pain into the upper extremities, dizziness, blackout spells, numbness or weakness in his arms, and loss of control of his bowels and bladder.  He stated he used a cane due to low back pain, but not for his cervical spine (neck) disability.  He again reported difficulty driving because of an inability to turn his neck easily.  On physical examination, the examiner noted that the Veteran had mild tenderness in the neck muscles in the posterior aspect of the neck, but no associated spasm.  Objective examination showed flexion to 25 degrees, with pain between 20 to 25; extension to 26 degrees, with pain between 20 to 26 degrees; right and left lateral flexion to 20 degrees with pain at the end; and right and left rotation to 30 degrees with pain at the end.  The Veteran complained of stiffness following repetitive motion, and afterwards his flexion was to 18 degrees and extension to 18 degrees, while the other measurements were unchanged.  He had normal strength and reflexes, and a sensory examination with touch and pain sensation was normal.  The diagnosis was degenerative spondylosis and degenerative disc disease of the cervical spine.

On VA examination in November 2011, the Veteran again denied flare-ups that impacted the function of his cervical spine.  Objective examination showed forward flexion to 30 degrees, extension to 45 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 50 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The results following repetition were right lateral flexion to 35 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 55 degrees.  Forward flexion, extension, and left lateral flexion were unchanged.  The examiner noted the Veteran did not have functional loss and additional limitation in range of motion following repetitive-use testing, nor did he have functional loss and/or functional impairment of his cervical spine.  He did not have localized tenderness or pain to palpation of the joints and soft tissue in his cervical spine, nor did he have guarding or muscle spasm.  His muscle strength on testing was normal, as were his reflexes and senses.  
He did not have evidence of radiculopathy, other neurologic abnormalities, or intervertebral disc syndrome (IVDS).  X-rays showed evidence of arthritis, and the diagnosis was mild to moderate lower cervical spondylosis.

Review of the Veteran's VA and private treatment records reflect ongoing treatment for his cervical spine disability.  However, there is no indication in these records that his treatment has differed from that described or that his cervical spine disability is worse than shown during his VA compensation examinations.

This collective body of evidence has not shown that the Veteran has sufficient functional or other impairment to warrant assigning a rating higher than 10 percent prior to April 3, 2009, a rating higher than 20 percent from April 3, 2009 to November 21, 2011, and a rating higher than 40 percent since.  As concerning the initial period at issue prior to April 3, 2009, his forward flexion at worst was limited to 40 degrees.  There is no objective evidence of forward flexion of his cervical spine limited to greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than170 degrees, or muscle spasm or guarding severe enough to have resulted in an abnormal gait or abnormal spinal contour, which would allow for assignment of the higher 20 percent rating as of an earlier effective date.

As for the intervening period that also is at issue, from April 3, 2009 to November 21, 2011, his cervical spine disability was manifested by pain with movement and occasional stiffness, with forward flexion to 25 degrees, with pain between 20 to 25 degrees; extension to 26 degrees, with pain between 20 to 26 degrees; right and left lateral flexion to 20 degrees with pain at the end; and right and left rotation to 30 degrees with pain at the end.  He complained of stiffness following repetitive motion, and afterwards his flexion was reduced to 18 degrees and extension to 18 degrees, while the other measurements were unchanged.  So, although close when considering the effect of his pain on his range of motion, his forward flexion still was not limited to 15 degrees or less and he did not have unfavorable ankylosis of his entire cervical spine allowing for assignment of a higher 30 percent rating during this intervening period.

Since November 21, 2011, he has not had unfavorable ankylosis of his entire spine allowing for assignment of a higher (and maximum possible) 100 percent rating.  In fact, based on the results of his VA compensation examination, it is questionable whether there is the required evidence for even the assigned 40 percent rating.  His forward flexion was to 30 degrees, extension to 45 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 50 degrees.  There was no objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions; the results following repetition were right lateral flexion to 35 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 55 degrees.  Forward flexion, extension, and left lateral flexion were unchanged.  He did not have functional loss and additional limitation in his range of motion following repetitive-use testing.  

Consider also that there has never been suggestion of ankylosis, either favorable or unfavorable, as most recently confirmed in the November 2011 VA spine examination report.

Further, a higher rating also is unavailable under the Formula for Rating IVDS based on Incapacitating Episodes.  The Veteran has never complained of incapacitating episodes, nor is there evidence that he has ever required physician-prescribed bed rest due to acute signs and symptoms of IVDS.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).

Any additional limitations he experienced due to pain or painful motion, weakness, premature or excess fatigability, or incoordination were accounted for by the VA examiners and have been considered by the Board.  38 C.F.R. §§ 4.40, 4.45, 4.59.  There is no other evidence showing he has more limitation of motion than that determined during his VA examinations.  Thus, there remains no appropriate basis for assigning higher schedular ratings for any of the three periods on appeal.  38 C.F.R. § 4.71a, DCs 5235-5243.


In reaching these conclusions, the Board has not overlooked the Veteran's or his 
co-worker's lay statements regarding the severity of his cervical spine disability.  They are competent to report on factual matters of which they have firsthand knowledge, e.g., him experiencing pain and stiffness in his cervical spine.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  But with respect to the Rating Schedule, where the criteria set forth therein require medical expertise that he or his coworkers have not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the VA examination reports and other medical evidence in the file.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Accordingly, a rating higher than 10 percent prior to April 3, 2009, a rating higher than 20 percent from April 3, 2009 to November 21, 2011, and a rating higher than 40 percent since, for the DJD of the cervical spine is unwarranted.  Thus, there are no grounds for further staging the rating for this cervical spine disability.  See again Fenderson, 12 Vet. App. at 125-26.

V. Extra-schedular Consideration

Referral of this claim for extra-schedular consideration also is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extra-schedular consideration is not warranted for the disability at issue, however.  A comparison of the Veteran's service-connected cervical spine disability and the rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His cervical spine disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including especially his pain and limited motion.  His symptoms and functional limitations are contemplated by, and indeed directly addressed in, sections 4.40, 4.45, and 4.59 of the regulations, as well as the relevant DCs, which provide for compensation for painful and limited motion.  See Deluca, Mitchell, etc.  Therefore, the Board finds that he does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115. 

There is no evidence suggesting that the Veteran's specific functional limitations, including with regard to pain, stiffness, and difficulty turning his head, are exceptional or unusual given the symptoms and functional impairment already compensated under the rating criteria.  Thus, such functional impairment is within the purview of the Rating Schedule even if not specifically mentioned in the applicable DCs.  Indeed, the schedular criteria generally do not set forth specific examples of functional impairment with regard to musculoskeletal disorders.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's cervical spine disability is "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluations are adequate for rating purposes.

Accordingly, the first prong of the three-part Thun test is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 
118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extra-schedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  See also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.



ORDER

The claim of entitlement to a rating higher than 10 percent prior to April 3, 2009, a rating higher than 20 percent from April 3, 2009 to November 21, 2011, and a rating higher than 40 percent since, for the DJD of the cervical spine is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In October 2011, the Board remanded the claims for service connection for sleep apnea and for a higher rating for the hemorrhoids to the RO via the Appeals Management Center (AMC) for further development, particularly for a medical nexus opinion concerning the etiology of the sleep apnea and for reassessment of the severity of the hemorrhoids.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.


The VA examiner was specifically asked to render an opinion regarding the likelihood the Veteran's sleep apnea was related to his military service or dated back to his military service, taking into consideration all of the evidence of record.  The Veteran has contended that he had sleep apnea during his service and that the military did not diagnose it properly.  He stated in his substantive appeal (on VA Form 9) and during his November 2011 VA compensation examination that he had nasal surgery in service, but that it was not successful in alleviating his snoring or other symptoms of sleep apnea.  The VA examiner failed to address the Veteran's statements regarding his claimed symptoms of sleep apnea during his service.  Thus, the Veteran was not provided an adequate examination and opinion, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, supplemental medical comment must be obtained.

With regards to the claim for a compensable rating for the hemorrhoids, the November 2011 examiner noted that the Veteran had a hemorrhoidectomy in 2008 that resolved his issues.  However, the examiner did not address the severity of the Veteran's symptoms prior to his hemorrhoidectomy.  See 38 C.F.R. § 3.400 (o)(1) (The effective date for an increase in rating for a disability is generally the date of claim or the date entitlement arose, whichever is later.).  Therefore, this examination was also inadequate.  See Barr, 21 Vet. App. at 311.  The examiner should do a file review and evaluate the severity of the Veteran's hemorrhoids from the year immediately preceding the receipt of his claim for a higher rating for this disability, so since April 2005 or thereabouts, to the date of the hemorrhoidectomy in 2008.


Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination for additional medical comment concerning the etiology of the Veteran's obstructive sleep apnea.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies are to be performed, and all findings set forth in detail.

Following a review of the claims file and an examination, the VA examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's sleep apnea was incurred in or is otherwise related to his active military service.

In making this necessary determination, the examiner should specifically address the Veteran's lay statements regarding sleep apnea symptoms during his service.  In other words, the examiner must comment on whether the Veteran had sleep apnea even then, although it was not actually diagnosed until later.

It is most essential the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to evidence in the file supporting conclusions.


2.  Also return the claims file to the VA examiner that provided the November 2011 opinion concerning the severity of the Veteran's hemorrhoids, for additional comment.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (supplemental opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA examination.

The examiner must reassess the severity of the Veteran's service-connected hemorrhoids, including determining whether there is associated anemia and/or fissures.  To this end, the examiner must discuss the associated symptoms the Veteran has experienced for the entire period on appeal, meaning since April 2005 until his 2008 hemorrhoidectomy (which apparently resolved his issues with this condition).  In doing so, all symptoms attributable to the hemorrhoids before that corrective procedure must be described, and their impact on employability, if any, discussed.  To facilitate making this determination, the examiner must review all pertinent documents in the claims file.


3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


